186 Mich. App. 571 (1990)
465 N.W.2d 28
CATALLO ASSOCIATES, INC
v.
MacDONALD & GOREN, PC
Docket No. 114158.
Michigan Court of Appeals.
Decided October 5, 1990.
Approved for publication December 12, 1990, at 9:00 A.M.
Seyburn, Kahn, Ginn, Bess, Howard & Harnisch, P.C. (by Rogue Tyson), for Cattallo Associates, Inc.
MacDonald & Goren, P.C. (by Marc A. Goldman and James D. Zazakis), for the defendant.
Before: MICHAEL J. KELLY, P.J., and GILLIS and GRIBBS, JJ.
PER CURIAM.
Defendant-counterplaintiff MacDonald & Goren, P.C. (M & G) appeals as of right from a circuit court order granting plaintiff-counterdefendant Catallo Associates, Inc., summary disposition on count IV of M & G's counterclaim. *572 MCR 2.116(C)(8). The trial court concluded that M & G, a corporate entity, lacked standing to bring a claim under the Consumer Protection Act, MCL 445.901 et seq.; MSA 19.418(1) et seq.
In this case, M & G's cause of action was premised on an alleged violation of MCL 445.903(1)(z); MSA 19.418(3)(1)(z), which provides:
Unfair, unconscionable, or deceptive methods, acts or practices in the conduct of trade or commence are unlawful and are defined as follows:

* * *
(z) Charging the consumer a price which is grossly in excess of the price at which similar property or services are sold.
Specifically, M & G's claim focused on the price charged by Catallo for the installation of office furnishings.
MCL 445.902(d); MSA 19.418(2)(d) defines "trade or commerce" in pertinent part as follows:
"Trade or commerce" means the conduct of a business providing goods, property, or service primarily for personal, family, or household purposes and includes the advertising, solicitation, offering for sale or rent, sale, lease, or distribution of a service or property, tangible or intangible, real, personal, or mixed, or any other article, or a business opportunity.
This Court has held that the phrase "primarily for personal, family, or household purposes" modifies the words "goods, property, or service" so that the inquiry must be whether the goods, property, or services sold were sold primarily for personal, family, or household purposes. Noggles v Battle Creek Wrecking, Inc, 153 Mich. App. 363; 395 *573 NW2d 322 (1986). Accordingly, the question here is whether the furnishings in this case were sold primarily for personal, family, or household purposes. We conclude that they were.
In its brief, Catallo defines "personal" as "of or relating to a particular person." Webster's Third New International Dictionary (1976). However, "person" is defined by the Consumer Protection Act as
a natural person, corporation, trust, partnership, incorporated or unincorporated association, or other legal entity. [MCL 445.902(c); MSA 19.418(2) (c).]
Thus, it is apparent that "personal," in the context of the act, should be defined as "of or relating to a particular person, corporation, trust, partnership, incorporated or unincorporated association or other legal entity."
Since the furnishings in this case were intended for the use of M & G's law firm, and since the incorporated law firm is a "person" under the act, we conclude that the furnishings were primarily for personal use.
The trial court erred in granting summary disposition regarding M & G's claim that Catallo violated the Consumer Protection Act.
Reversed.